Citation Nr: 1543800	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hypertension.  

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative spondylotic changes and muscle spasm of the cervical spine prior to June 2, 2010, and in excess of 20 percent from June 2, 2010.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy at right S1 and right L5-S1.

5.  Entitlement to service connection for carpal tunnel syndrome of the right hand, claimed as bilateral carpal tunnel syndrome.

6.  Entitlement to service connection for carpal tunnel syndrome of the left hand, claimed as bilateral carpal tunnel syndrome.
7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for erectile dysfunction (ED).

9.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder with alcohol abuse, also claimed as depression.

10.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980, from
October 2003 to July 2004, and from February 2005 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that in a June 2013 rating decision, the RO granted service connection for tension headaches, claimed as migraines.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In the June 2013 rating decision, a noncompensable evaluation was assigned for tension headaches, effective September 28, 2012.  
The Veteran did not appeal the June 2013 rating decision.  However, in a September 2014 statement, the Veteran, through his attorney, appears to be arguing that his headaches are more severe than is reflected in the currently assigned evaluation.  The issue of entitlement to an increased rating for tension headaches, claimed as migraines, has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Hypertension/Degenerative Changes of the Lumbar Spine/Radiculopathy at Right S1 and Right L5-S1

The most recent VA examination in connection with the Veteran's service-connected hypertension was conducted in June 2010.  The most recent VA examinations in connection with the Veteran's lumbar spine disability and right S1 and right L5-S1 radiculopathy were conducted in May 2013.  The Veteran, through his representative, has reported that his disabilities have increased in severity since that time.  See September 2014 Form 646, Statement of Accredited Representative.  Given the Veteran's reports of increased symptomatology, new VA examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The Board must remand these matters to afford the Veteran an opportunity to undergo additional contemporaneous VA examinations to assess the current nature, extent, and severity of his service-connected hypertension, degenerative changes of the lumbar spine, and radiculopathy at right S1 and right L5-S1.  

Degenerative Spondylitic Changes and Muscle Spasm of the Cervical Spine

Regarding the claim for an increased rating for degenerative spondylitic changes and muscle spasm of the cervical spine, the Board notes that additional relevant evidence was received by VA prior to re-certification to the Board and since the last supplemental statement of the case was issued in November 2012.  This evidence includes May 2013 VA examinations.  The RO also neglected to discuss the evidence with regard to the claims for an increased rating for degenerative changes of the lumbar spine and right S1 and right L5-S1 radiculopathy, in the March 2014 statement of the case.  The RO is required to have considered this evidence and submit a supplemental statement of the case (SSOC) to the Veteran pursuant to 
38 C.F.R. § 19.31(b).  The record does not reflect that the RO has submitted an SSOC that considers the May 2013 VA examination.  Therefore, remand of the case for the RO to submit an SSOC is necessary.  38 C.F.R. § 19.31(b).

Bilateral Carpal Tunnel Syndrome and Sleep Apnea

VA examinations were conducted in order to obtain medical nexus opinions regarding the origin of bilateral carpal tunnel syndrome and sleep apnea.  The examiners, however, did not provide opinions regarding inservice onset of the disorders or whether they were secondarily aggravated by a service-connected disability.  Accordingly, the examinations are incomplete and, therefore, inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for new medical nexus opinions as to the etiology of the Veteran's bilateral carpal tunnel syndrome and sleep apnea is necessary.  See 38 C.F.R. § 4.2 (2015).

Acquired Psychiatric Disability, including Depression

Regarding the claim for service connection for an acquired psychiatric disability, the Board notes that the Veteran was afforded a VA examination in August 2007.  He reported that since 2003 (during active duty), he had experienced moderate anxiety 2-3 times/week, fleeting suicidal thoughts 2-3 times/week, and frustration and sadness on a daily basis.  He was diagnosed with alcohol abuse and depressive disorder NOS.  The examiner did not offer an opinion as the etiology of the Veteran's depression.

During VA outpatient treatment in August 2007, the Veteran reported that since 2003, he had been feeling depressed and anxious, and had experienced feelings of despair regarding frustrated plans.  He also reported memory problems and concentration difficulties, as well as feelings of worthlessness, anger and death wishes without suicidal intention or plan.  He reported that his stressors were economic problems that he had been going through as well as recent loss of family members. 

The Veteran was afforded another VA examination in May 2013.  The examiner diagnosed major depression with psychotic features, and opined that the disorder is less likely than not the result of service-connected conditions.  His rationale was that during VA outpatient treatment in August 2007, following his VA examination in August 2007, the Veteran identified economic problems and recent loss of family members as the principal stressors for the development of his depression.  Therefore, the examiner concluded that the Veteran's service-connected conditions were never considered stressors for the Veteran.  

The Veteran was also afforded a VA posttraumatic stress disorder (PTSD) examination in June 2014, and it was determined that he does not currently meet the criteria for PTSD.

The Board notes that although the Veteran reported in 2007 that his mental psychiatric problems were due to economic stress and grief over loss of family members, the Veteran has also reported during the current appeal period that his diagnosed mental disorder is related to his service-connected disabilities.  The May 2013 VA examiner did not consider the Veteran's reports of psychological symptoms during active military duty and psychological stress secondary to service-connected disabilities when rendering his negative opinion.

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed acquired psychiatric disability is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

Erectile Dysfunction

With regard to the claim for service connection for erectile dysfunction (ED), the Veteran contends that his currently diagnosed ED is secondary to his service-connected lumbar spine disability, radiculopathy at right S1 and right L5-S1, or medication taken for his service-connected disabilities.  

VA outpatient treatment records show a diagnosis of ED in August 2007.  The Veteran was also afforded a VA examination in August 2007.  He reported at that time that he had onset of ED in 2004.  He noted that he had normal erections, but could not sustain them.  He claimed the problem was initially intermittent, but that it had become worse (more frequent).  He denied using any medication at that time.  During a VA examination in October 2007, the Veteran was again diagnosed with ED, which the examiner opined was likely secondary to vascular disease.  No rationale was offered for this opinion.  

The Veteran was afforded another VA examination in May 2013.  He reported that he had experienced ED since 2006, and that he was using sildenafil with fair response.  The examiner opined that the diagnosed ED was not related to service or a service-connected disability.  His rationale was that the Veteran's ED started upon arrival home from Iraq in 2006, and at that time, the Veteran was only taking naproxen for back pain.  He concluded that the Veteran's ED was more related to his mental condition.  

The Board finds that the May 2013 examiner's opinion is inadequate for evaluation purposes.  First of all, it appears that the examiner concluded that because the Veteran's ED started after he left Iraq in 2006 that it is not related to service.  The Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2015).  ED is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of symptoms of ED during active military duty and continuing since service.  The May 2013 examiner did not provide an opinion as to whether the ED identified after service is related to a disease or injury in service or to his reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  The Board also notes that the examiner failed to explain why he believed the naproxen that the Veteran was taking for his back disability was not sufficient to cause ED or why he believed the Veteran's ED was more related to his mental condition than his active military service or his service-connected back condition.  Because the examiner did not provide a rationale for his findings, his opinion lacks probative value.  In addition, the Board notes that the examiner did not address the Veteran's contentions that his ED was caused by his service-connected radiculopathy noted above.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  As such, the Board finds that the examiner's opinion is incomplete and, therefore, inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's ED is necessary.  See 38 C.F.R. § 4.2 (2015).

Hemorrhoids

Regarding the Veteran's claim for service connection for hemorrhoids, the Board notes that during his only VA examination for hemorrhoids, in August 2007, the Veteran reported that he first experienced rectal bleeding while in training camp in Puerto Rico, in 2003.  He claimed he was sent home and instructed to go to the gastroenterologist.  He had a colonoscopy done and was diagnosed with hemorrhoids.  He reported further that while in Iraq he noticed more frequent rectal bleeding, and when he went to sick call he was told that he had bleeding hemorrhoids and was prescribed suppositories, which improved his symptoms.  However, he reported that he was still having intermittent problems with hemorrhoids, including rectal bleeding.  He was diagnosed with external and internal hemorrhoids, but the examiner did not give an opinion on the etiology of the disorder.  

The Board notes that although the evidence of record shows that the Veteran's hemorrhoids likely developed prior to service, the Veteran contends that the disability was aggravated during a period of active military service.  No medical opinion addressing whether the Veteran had hemorrhoids prior to service, which underwent a permanent increase in severity during his subsequent active military service is of record.  As such, the Board finds that another VA examination and medical opinion is needed to determine whether the Veteran's current hemorrhoids were incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hypertension.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should determine the Veteran's diastolic pressure as well as his systolic pressure and indicate what number (or range) for each has been predominant for the Veteran. 

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected degenerative changes of the lumbar spine.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies, including X-ray studies should be performed.

The examiner should determine whether the lumbar spine disability is manifested by limitation of motion, weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

In addition, the examiner should identify any nerves affected by the lumbar spine disability and opine as to the severity of any associated neuritis, neuralgia, or paralysis.

The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also specifically identify the frequency and duration of any periods of incapacitation or bed rest prescribed by a physician.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected radiculopathy at right S1 and right L5-S1.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished, to include X-rays, and all clinical findings should be reported in detail.

The examiner should identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.

5.  Schedule the Veteran for a VA examination to determine the etiology of any current erectile dysfunction.  The examiner should review the claims folder and note that review in the report. 

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that ED originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed ED was caused or aggravated (permanently worsened) by a service-connected disability, including the Veteran's service-connected lumbar spine disability and service-connected right-sided radiculopathy.

The examiner is advised that the Veteran is competent to report injuries and symptoms in and since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Schedule the Veteran for an examination with an appropriate examiner to determine the etiology of any current acquired psychiatric disability, including depression, and other than PTSD.  The examiner should review the claims folder and note that review in the report. 

With respect to any acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service and whether the psychiatric disorder is proximately due to, the result of, or aggravated (permanently worsened) by a service-connected disability.

The examiner is advised that the Veteran is competent to report injuries and symptoms in and since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

7.  Schedule the Veteran for a VA examination to determine the etiology of any current hemorrhoids.  The examiner should review the claims folder and note that review in the report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that hemorrhoids originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether any currently diagnosed hemorrhoids clearly and unmistakably existed prior to any of the Veteran's periods of active military service (September 1977-September 1980; October 2003-July 2004; February 2005-June 2006), and were clearly and unmistakably not aggravated during any period of active service (i.e. there was no increase in underlying disability).

The examiner is advised that the Veteran is competent to report injuries and symptoms in and since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

8.  Schedule the Veteran for a VA examination to determine the etiology of any current bilateral carpal tunnel syndrome.  The examiner should review the claims folder and note that review in the report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral carpal tunnel syndrome originated while the Veteran was serving on active duty or is otherwise related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral carpal tunnel syndrome is proximately due to, the result of, or aggravated (permanently worsened) by a service-connected disability.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in and since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

9.  Schedule the Veteran for a VA examination to determine the etiology of any current sleep apnea.  The examiner should review the claims folder and note that review in the report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that sleep apnea originated while the Veteran was serving on active duty or is otherwise related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sleep apnea is proximately due to, the result of, or aggravated (permanently worsened) by a service-connected disability.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in and since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

10.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


